Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
This application filed July 24, 2018, entitled “Data Forecasting Based On Machine Learning Analysis of Data Access Statistics”.
In light of the new patent application, and a thorough search and examination of the current claims, the claims 1-20 are allowed.
The allowed claims are 1-20.

The following is an Examiner’s statement of reasons for allowance:
Because the best prior art of record, or that encountered in searching the Invention, fails to explicitly teach or fairly suggest (in example below, for claim 1):
conduct a machine learning analysis of the data access statistics with respect to a plurality of separate datasets;
generate a plurality of heat maps based on the machine learning analysis, wherein the plurality of heat maps represents a time-dependent access pattern and includes an expert access trend, a curation access trend and a knowledgebase access trend, wherein the expert access trend specifies one or more users who are inferred to be experts in at least a portion of the plurality of separate datasets, wherein the curation trend specifies one or more users who are inferred to be curators of at least a portion of the plurality of separate datasets, and wherein the knowledgebase access trend specifies one or more users who are inferred to be learners of at least a portion of the plurality of separate datasets;
identify map regions in the plurality of heat maps that have an activity level above a threshold, and
generate one or more data management recommendations with respect to the plurality of separate datasets based on the time-dependent access pattern, wherein the one or more data management recommendations correspond to the map regions projected to future moments in time.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190.  The examiner can normally be reached on 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        5-4-2021